NUMBER 13-22-00353-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


                      IN THE INTEREST OF B.P. JR., A CHILD.


                 On appeal from the County Court at Law No. 5
                          of Nueces County, Texas.


                                             ORDER

                  Before Justices Longoria, Hinojosa, and Silva
                                Order Per Curiam

        This appeal arises from the trial court’s termination of mother G.G.’s and father

B.P.’s parental rights over B.P., JR., minor child. 1 On October 31, 2022, the Texas

Department of Family and Protective Services (the Department) filed its first Motion for



        1We refer to appellant and the child by their initials in accordance with the rules of appellate
procedure. See TEX. R. APP. P. 9.8(b)(2).
Extension of Time in Which to File Appellee’s Brief in this cause. Citing the need for

additional time to adequately prepare its brief, the Department requested a ten-day

extension to file its brief on November 10, 2022, instead of on October 31, 2022, its

original deadline.

       We are bound by the Texas Rules of Appellate Procedure in parental termination

cases. Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that

appeals are brought to final disposition within 180 days of the date the notice of appeal is

filed. TEX. R. JUD. ADMIN. 6.2(a). Because these appeals involve fundamental rights that

necessitate expedited consideration, this Court requires strict adherence to the deadlines

provided by the appellate rules and looks with disfavor upon the delays caused by

requests for extensions of time.

       In light of the foregoing, we hereby grant the Department’s motion for extension of

time to file its brief. We order the Department to file its brief on or before November 10,

2022. No further motions for extension of time will be considered absent exigent

circumstances.

                                                                      PER CURIAM

Delivered and filed on the
3rd day of November, 2022.




                                             2